Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered October 20, 2005, which, in an action for personal injuries, granted plaintiffs motion to restore the action to a pre-note of issue calendar, and granted defendant’s cross motion to dismiss the complaint, unanimously affirmed, without costs.
The action was properly dismissed because, regardless of the timeliness and merit of plaintiffs motion to vacate the April 1997 order dismissing the action pursuant to 22 NYCRR 202.27, the postdismissal delay here was so unreasonable and so prejudicial as to amount to laches (cf. Acevedo v Navarro, 22 AD3d 391 [2005]). Concur—Sullivan, J.R, Williams, Gonzalez, Sweeny and Kavanagh, JJ.